Tilson, Judge:
In submitting for decision the two appeals listed above, • counsel for the respective parties have agreed that the issues involved in this case are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
*301Accepting this agreement as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise •covered by these appeals to be the values found by the appraiser, less any addi- » tions made on entry by the importer to meet advances made by the appraiser in ■similar cases then pending on appeal. Judgment will be rendered accordingly.